In an action on a promissory note prosecuted by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, defendant appeals from a judgment of the Supreme Court, Richmond County (Hurowitz, J.), dated December 29, 1983, which is in favor of the plaintiff and against him in the sum of $16,597.26. Defendant also purportedly appeals from an order of the same court, dated March 13, 1984, which denied his motion to vacate the judgment and to reargue the plaintiff’s motion for summary judgment.
Judgment affirmed, without costs or disbursements.
Purported appeal from the order dismissed, without costs or disbursements.
The record discloses that Special Term was correct in finding that there were no triable issues of fact necessitating a trial.
Defendant’s purported appeal from the order dated March 13, 1984 must be dismissed. Defendant never served or filed a notice of appeal from that order. In any event, defendant’s contentions with respect thereto lack merit. Gibbons, J. P., Thompson, Weinstein and Kunzeman, JJ., concur.